                                                                                            FiLED
                                                                                   CHARLES D. SUSANO III
                                                                                         CLERK
                IN THE CIRCUIT COURT FOR KNOX COUNTY, TENNESSEE
                                    SUMMONS          2019 JUN -3 PH                                      2:49
MATTHEW DILS,
 Plaintiff,                                                                         KNOX COUNTY CIRCUIT.
                                                                                      CIVIL SESSIONS
                                                                                     AND JUVENILE COURTS
v                                                     NO.      3-?o3-^

WAL-MART STORES INC., and
THE COCA-COLA COMPANY,
 Defendants.
          You are hereby summoned and required to serve upon Lance A. Evans, Plaintiff s attorney, whose address
is 5029 Pea Ridge Road, Maryville, TN 37804, an answer to the complaint herewith served upon you within 30 days
after service of this summons and complaint upon you, exclusive of the day of service. A copy of the answer must
be filed with the Court either before or within a reasonable time after service. If you fail to do so, judgment by
default can be taken against you for the relief demanded in the complaint.
                                        00
         Issued and tested this the 3           day of                         2019.




         CLERK
                                                                Cl
                                                           DEPUTY CLE1
                                                     NOTICE ,
          To the defendants):
          Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or
seizure to satisfy a judgment If a judgment should be entered against you in this action and you wish to claim
property as exempt, you must file a written list, under oath, of die items you wish to claim as exempt with the clerk
of the court. The list may be filed at any time
and may be changed by you thereafter as necessary; however, unless it is filed before the judgmentbecomes final, it
will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are
automatically exempt by law and do not need to be listed; these include items ofnecessary wearing apparel for
yourself and your family and trunks or other receptacles necessary to contain such apparel, family portraits, the
family Bible, and school books. Should any of these items be seized, you have the right to recover them. If you do
not understand your exemption right or how to exercise it, you may wish to seek the counsel of a lawyer.
                                             SERVICE INFORMATION
To the process server: Defendant, The Coca Cola Company, can be served at CT Corporation Systems,
800 South Gay Street, Suite 2021, Knoxville, TN 37929.
                                                      RETURN
I received this summons on the____                 day of                            , 2019.
I hereby certify and return that on the                   day of.                              , 2019,1:
[ ] served [ jfailed to serve the Complaint and Summons in the following manner:




Process Server
                                                                                               ADA
                                                                                             FOR ASSISTANCE CALL
                                                                                             865/215-2952
                                                                                   TTY:      865/215-2497

Case 3:19-cv-00245-JRG-DCP Document 1-2 Filed 07/03/19 Page 1 of 9 PageID #: 8
                                                                                                 , FILED
                     IN THE CIRCUIT COURT FOR KNOX COUNTY, TE]N^E^EE ,DE |UKS AN 0 111
                                                      SUMMONS
    MATTHEW DELS,                                                                           2019 JUN -3 PH 2:48
        Plaintiff,
                                                                                             KNOX COUNTY CIRCUIT.
    v                                                    NO. 3-Z03-1*?                         CIVIL SESSIONS
                                                                                              AND JUVENILE COURTS
    WAL-MART STORES INC., and
    THE COCA-COLA COMPANY,
     Defendants.
              You are hereby summoned and required to serve upon Lance A. Evans, Plaintiff’s attorney, whose address
    is 5029 Pea Ridge Road, Maryville, TN 37804, an answer to the complaint herewith served upon you within 30 days
    after service of this summons and complaint upon you, exclusive of die day of service. A copy of die answer must
    be filed with the Court either before or within a reasonable time after service. If you fail to do so, judgment by
    default can be taken against you for the relief demanded in the complaint.

              Issued and tested this the   r       day of    c)uk>6             _, 2019.




              CLERK                                          DEPUTY CLERKi
                                                        NOTICE
            To the defendants):
           Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or
  seizure to satisfy a judgment. If a judgment should be entered against you in this action and you wish to claim
  property as exempt, you must file a written list, under oath, of the items you wish to claim as exempt with the clerk
  of die court. The list may be filed at any time
  and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it
  will not be effective as to any execution or garnishment issued prior to die filing of the list. Certain items are w
  automatically exempt by law and do not need to be listed; these include items of necessary wearing apparel for
  yourself and your family and trunks or other receptacles necessary to contain such apparel, family portraits, the
  family Bible, and school books. Should any of these items be seized, you have the right to recover them. If you do
  not understand your exemption right or how to exercise it, you may wish to seek the counsel of a lawyer.
^                                             SERVICE INFORMATION

    To the process server: Defendant Wal-Mart Stores, Inc., can be served at CT Corporation Systems, 300
    Montvue Road, Knoxville, TN 37929.
                                                RETURN
    I received this summons on the____        day of_____                         , 2019.
    I hereby certify and return that on die         day of                       .,2019,1:
    [ ] served [ jfailed to serve the Complaint and Summons in the following manner:




    Process Server



                                                       K
                                         FOR ASSISTANCE CALL
                                      ^865/?1
                                  TTY.: 8°o/ 215-2497
                                                                  ADA

   Case 3:19-cv-00245-JRG-DCP Document 1-2 Filed 07/03/19 Page 2 of 9 PageID #: 9
                                                                                     FILED
                                                                             CHARLES D. SUSANO III
                                                                                   CLERK

              IN THE CIRCUIT COURT FOR KNOX COUNTY, TEI$8ifilME3 PM 2- U 9

 MATTHEW DILS,                                                                KNOX COUNTY CIRCUIT.
                                                                                CIVIL SESSIONS
  Plaintiff,                                                                   AND JUVENILE COURTS

 v                                             NO. ?-2o3~iS

 WAL-MART STORES INC., and
 THE COCA-COLA COMPANY,
  Defendants.


 COME NOW, Plaintiff Matthew Dils, by and through his attorneys, and brings this complaint for
 damages against Wal-Mart Stores, Inc, and The Coca-Cola Company, and avers as follows:

                                          JURISDICTION

 1. At all times mentioned herein, the Plaintiff was and is a resident of Knox County, Tennessee.

 2. Upon information and belief, at all times mentioned herein, Defendants, Wal-Mart Stores, Inc,
                                                                                      i
 a public corporation organized and existing under the laws of the State of Delaware, with its
 principal place of business in the State of Georgia, and is properly registered to do business in
 the State of Tennessee and has been doing business at 8445 Walbrook Drive, Knoxville, TN
 37923.
 3. Upon information and belief, at all times mentioned herein, Defendant, The Coca-Cola
 Company, a public corporation organized and existing under the laws of the State of Delaware,
 with its principal place of business in the State of Arkansas, and is properly registered to do
 business in the State of Tennessee and has been doing business at 8445 Walbrook Drive,
 Knoxville, TN 37923.

                                   GENERAL ALLEGATIONS

 4. Plaintiff repeats and realleges each and every foregoing paragraph set forth above and
 incorporate the same by reference as though fully set forth at length herein.

 5. At all times mentioned herein, particularly on October 23,2018, the Defendant, Wal-Mart
 Stores Inc. (hereinafter “Wal-Mart”), owned, operated, controlled and maintained the property, a
 store, located at 8445 Walbrook Drive, Knoxville, TN 37923. At all times mentioned herein, the


Case 3:19-cv-00245-JRG-DCP Document 1-2 Filed 07/03/19 Page 3 of 9 PageID #: 10
 Defendant, Wal-Mart Stores Inc. (hereinafter “Wal-Mart”), its agents or employees operated,
 controlled and maintained shelving units or storage racks in the Wal-Mart store located at 8445
 Walbrook Drive, Knoxville, TN 37923.

 6. At all times mentioned herein, particularly on or about October 23,2018, the Defendant The
 Coca-Cola Company (hereinafter “Coca-Cola”) owned (or alternatively leased), and its agents or
 employees operated, controlled and maintained some shelving units or storage racks in the Wal-
 Mart store located at 8445 Walbrook Drive, Knoxville, TN 37923.
            v
 7. On or about October 23,2018, Plaintiff went into the Wal-Mart store at 8445 Walbrook
 Drive, Knoxville, TN 37923.

 8. While shopping, Plaintiff removed to purchase two 2 liter bottles of Dr Pepper from a storage /
 display rack when suddenly and unexpectedly, the entire rack loaded with 2 liter bottles of Dr
 Pepper slid off the shelf upon which the storage rack was sitting violently striking Plaintiff.

 9. Plaintiff was struck directly in the area of his right arm and shoulder with such force as to
 immediately cause severe injury to his labrum which required surgery and physical therapy
 which is ongoing. Plaintiff also suffered injury to his neck and spine which required therapeutic
 treatment.

 10. Wal-Mart is responsible for Plaintiff’s injuries as the owner of die building within which
 Plaintiff was injured, because they and/or their agents or employees failed to properly install,
 secure, supervise or cause the improper installation of, the storage racks that displayed the Dr
 Pepper that injured Plaintiff.

 11. Coca-Cola is responsible for Plaintiff’s injuries because they and/or their agents or
 employees failed to properly install, secure, supervise or cause the improper installation of, the
 shelving and / or storage racks that displayed the Dr. Pepper that injured Plaintiff.

 12. Asa direct and proximate result of being struck by the falling storage rack, Plaintiff suffered
 severe damage to his spine, neck and shoulder and in particular his labrum such that surgery and
 extensive therapy is required.




Case 3:19-cv-00245-JRG-DCP Document 1-2 Filed 07/03/19 Page 4 of 9 PageID #: 11
                                                                           I


 13. Asa result of the trauma to his upper body, Plaintiff continues to have severe pain and
 suffering.

 14. Plaintiff’s injuries continue to prevent him from maintaining his employment in the same
 manner as he had previously been able to do, causing lost earnings, a loss of earning capability
 and other damages.

 15. As a result of Plaintiff injuries, Plaintiff has sustained a loss of earning capability and
 damages in excess of $1,000,000.00.

                                    FIRST CAUSE OF ACTION
                                        (NEGLIGENCE)

 16. Plaintiff repeats and realleges each and every foregoing paragraph set forth above and
 incorporate the same by reference as though fully set forth at length herein.

                                                              j
 17. The Defendants owed Plaintiff a duty of care in selecting, installing, affixing and securing,
 maintaining and inspecting the shelving and storage racks that held the Dr Pepper that caused
 Plaintiff’s injuries (hereinafter “shelving and storage racks”).

 18. The Defendants’ improper design, construction, manufacture and/or installation of the
 shelving and storage racks was a substantial factor in causing the injuries sustained by Plaintiff.

 19. The Defendants’ improper design, construction, manufacture and/or installation of the
 shelving and storage racks created an unreasonably dangerous condition which eventually caused
 injury to Plaintiff.

 20. The Defendants’ improper design, construction, manufacture and/or installation of the
 shelving and storage racks was a defect when the Defendants completed construction,
 manufacture and/or installation of the shelving and storage racks, such that the shelving and
 storage racks could not be safely used in the manner and for the purpose for which it was
 intended.

 21. The Defendants breached their standard and duty of care to Plaintiff, including, without
 limitation, by failing to ensure that the shelving and storage racks at their facility were safe and



Case 3:19-cv-00245-JRG-DCP Document 1-2 Filed 07/03/19 Page 5 of 9 PageID #: 12
 secure, which breach led to their shelving and storage racks suddenly sliding and falling directly
 upon Plaintiff.

 22. As a direct and proximate result of the negligence and carelessness of the Defendants,
 Plaintiff has suffered severe and serious personal injuries. The full nature and extent of Plaintiff
 injuries are still unknown and when the same are ascertained, Plaintiff will assert them with
 particularity.

 23. It was foreseeable to Defendants that, if the storage racks loaded with Dr Pepper which had
 been installed should slide of and hit a person, it could cause serious injuries to persons below
 said storage racks.

 24. Plaintiff have been required to engage the services of various medical providers, including
 obtaining emergency medical attention where he resides, to care for and treat his injuries.
 Plaintiff is entitled to reimbursement for past and future medical bills incurred as a result of the
 injuries that have caused his pain and suffering, as well as lost income.

 25. Plaintiff has, since the incident on or about October 23,2018, experienced pain and suffering,
 and will continue to endure future pain and suffering all to his general damages in an amount in
 excess of $1,000,000.00.

                               SECOND CAUSE OF ACTION
                          (NEGLIGENCE via RES IPSA LOQUITUR)

 26. Plaintiff repeats and realleges each and every foregoing paragraph set forth above and
 incorporate the same by reference as though fully set forth at length herein.

 27. The Defendants owed Plaintiff a duty to exercise due care in providing a safe place for
 Plaintiff to shop, and failed to meet this duty, and said actions and omissions as described above,
 were a breach of the Defendants’ duty of care.

 28. Getting hit in the upper body by heavy shelving and storage racks while shopping does not
 ordinarily occur in the absence of someone’s negligence.




Case 3:19-cv-00245-JRG-DCP Document 1-2 Filed 07/03/19 Page 6 of 9 PageID #: 13
                                                                       )




 29. The Defendants held the exclusive control of the shelving and storage racks which fell upon
 Plaintiff.

 30. Plaintiff did nothing to cause the shelving and storage racks to fall upon him.

 31. As a direct and proximate result of the foregoing negligence and carelessness of the
 Defendants, Plaintiff has suffered severe and serious personal injuries, and the Defendants are
                                  /
 liable for the same under the doctrine of res ipsa loquitur. The full nature and extent of
 Plaintiff’s injuries are still unknown and when the same are ascertained with more particularity,
 Plaintiff will assert them with particularity.

 32. Plaintiff have been required to engage the services of various medical providers, including
 obtaining emergency medical attention where he resides, to care for and treat his injuries.
 Plaintiff is entitled to reimbursement for past and future medical bills incurred as a result of the
 injuries that have caused his pain and suffering, as well as lost income.
                                                  l

 33 i Plaintiff have, since the incident on October 23,2018, experienced pain and suffering, and
 will continue to endure future pain and suffering all to their general damages in an amount in
 excess of $1,000,000.00.

                                 THIRD CAUSE OF ACTION
                            (NEGLIGENCE via STRICT LIABILITY)

 34. Plaintiff repeats and realleges each and every foregoing paragraph set forth above and
 incorporate the same by reference as though fully set forth at length herein.

 35. Inviting business customers to access shelving and storage racks when said shelving and
 storage racks are not properly secured is an ultra-hazardous activity for which the Defendants are
 strictly liable to any party who suffers any damage as a result of the same, regardless of fault.
 Plaintiff did not have any knowledge of the dangers involved when he accessed the shelving and
 storage racks.




Case 3:19-cv-00245-JRG-DCP Document 1-2 Filed 07/03/19 Page 7 of 9 PageID #: 14
 36. The Plaintiff was injured and suffered damages, as described above, due to the above-
 described events when the storage rack fell on him, for which the Defendants, and each of them,
 are strictly liable to the Plaintiff, regardless of fault.

 37. As a direct and proximate result of the foregoing, Plaintiff has suffered severe and serious
 personal injuries, and the Defendants are strictly liable for the same. The full nature and extent of
 Plaintiff’ injuries are still unknown and when the same are ascertained with more particularity,
 Plaintiff will assert them with particularity.

 38. Plaintiff has been required to engage the services of various medical providers, including
 obtaining emergency medical attention to care for and treat his injuries. Plaintiff is entitled to
 reimbursement for past and future medical bills incurred as a result of the injuries that have
 caused his pain and suffering, as well as lost income.

 39. Plaintiff have, since the incident on or about October 23,2018, experienced pain and
 suffering, and will continue to endure future pain and suffering, all to his general damages.

 WHEREFORE, the Plaintiff, expressly reserving his right to amend his Complaint at the time of
 the trial of the action herein to include all parties and items of damage not yet ascertained,
 demand judgment against the Defendants for each cause of action as follows:

 PREMISES CONSIDERED, Plaintiff prays:
         1. That proper process issue and be served upon the Defendants requiring them to appear
 and answer this Complaint within the time required by law.
         2. That Plaintiff be awarded $ 1,000,000.00 in compensatory damages;
         3. For lost wages according to proof;
         4. For interest at the legal rate;
         3. That Plaintiff be awarded as yet an undetermined sum for the court costs, and other
 out-pocket-expenses incurred by Plaintiff.
         6. That the Plaintiff have all such other, further and general relief to which he may be
 entitled.




Case 3:19-cv-00245-JRG-DCP Document 1-2 Filed 07/03/19 Page 8 of 9 PageID #: 15
TLANCE A. EVANS, BPR NO. 016450                        ANDREW O. BEAMER, BPR NO. 028791
 Attorney for Plaintiff                                Attorney for Plaintiff
 5029 Pea Ridge Rd.                                    707 Market Street
 Maryville, TN 37804                                   Knoxville, TN 37902
 (865)681-1901                                         (865) 850-9029

 STATE OF TENNESSEE                    )
 COUNTY OF                             )

         I, Matthew Dils, being first duly sworn, with his signature below and with proper proof of
 identification, makes oath that he has read the forgoing, knows the contents thereof, and that the
 same is true and correct to the best of his personal knowledge, information, and belief.


 Matthew Dils

 Sworn and subscribed before me, by Matthew Dils on the         2—     dayofMa*;$!2,
                                                                                      .............
                                                                         \
 Notary Public                                                               I“i Soui|S ,C=
 My Commission Expires: 3 -O' - 2-OZ-3

                                                                               '//.
                                                                                      ..r..--#
                                            COST BOND

          KNOW ALL PERSONS BY THESE PRESENTS that Matthew Dils as principal, I£d g
 Lance A. Evans and Andrew O. Beamer, as Sureties are held and firmly bound ijgtSfe Circuit ^
 Court of Knox County, Tennessee for the maximum penal sum as allowed by la^fbr-paylgpit £
 for all costs that are adjudged against the principal in this matter of which we biftlf^ffiselvps, our^ Zj
 heirs, executors, and administrators firmly by these presents.                     p=ri 5j 00

                                                                                      °o™
                                                                                                      3      i>
                                                                                      cr u70          I\3
                                                                                                       ••    TZ
                                                                                      »2n                    O
                                                                                      Time:           SJO.
 Lance Evans                                           Andrew O. Beamer                               o




 Matthew Dils, principal




Case 3:19-cv-00245-JRG-DCP Document 1-2 Filed 07/03/19 Page 9 of 9 PageID #: 16
